            Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 1 of 42



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 ELIZABETH DUFFY, JOSEPH CACACCIO,
 and CECIL BYRD, on behalf of themselves
 and all others similarly situated,                Civil Action No.

                           Plaintiffs,
                                                   CLASS ACTION COMPLAINT
        v.                                         AND DEMAND FOR JURY
                                                   TRIAL
 AUROBINDO PHARMA USA, INC., CVS
 HEALTH CO., RITE AID CORPORATION,
 and THROGGS NECK PHARMACY

                           Defendants.


       Plaintiffs Elizabeth Duffy, Joseph Cacaccio, and Cecil Byrd (“Plaintiffs”) bring this

action on behalf of themselves and all others similarly situated against Defendants

Aurobindo Pharma USA, Inc. (“Aurobindo”), CVS Health Co. (“CVS”), Rite Aid Corporation

(“Rite Aid”), and Throggs Neck Pharmacy (collectively “Defendants”). Plaintiffs make the

following allegations pursuant to the investigation of their counsel and based upon information

and belief, except as to the allegations specifically pertaining to themselves, which are based on

personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.       This is a class action lawsuit regarding Aurobindo, CVS, Rite Aid, and Throggs

Neck Pharmacy’s manufacturing, distribution, and sale of valsartan-containing generic

prescription medications contaminated with N-nitrosodiethylamine (“NDEA”), a carcinogenic

and liver-damaging impurity.

       2.       Originally marketed under the brand name Diovan, valsartan is a prescription

medication mainly used for the treatment of high blood pressure and congestive heart failure.
            Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 2 of 42



However, due to manufacturing defects originating from Defendants’ overseas laboratories in

India, eighty lots of Defendants’ valsartan-containing products have been recalled because they

have been found to contain NDEA.

       3.       NDEA is classified as a probable human carcinogen. Animal studies have

revealed the carcinogenic nature of the compound.

       4.       On July 13, 2018, the U.S. Food & Drug Administration (“FDA”) announced a

voluntary recall of several brands of valsartan-containing generic medications. The recall traced

back to a Chinese company, Zhejiang Huahai Pharmaceuticals, which supplied the active

pharmaceutical ingredient, valsartan, to American subsidiaries, as well as other companies. The

recall was due to the presence of N-nitrosodimethylamine (“NDMA”) in the recalled valsartan

products. The FDA’s notice states that “NDMA is classified as a probable human carcinogen (a

substance that could cause cancer) based on results from laboratory tests. The presence of

NDMA was unexpected and is thought to be related to changes in the way the active substance

was manufactured.”

       5.       Originally, the recall was thought to have been limited to manufacturing practices

in China; however, over the next several months, recalls continued to expand to other overseas

laboratories in India.

       6.       The widespread recalls caused the FDA to evaluate and test additional valsartan-

containing medications, which led to the FDA finding an additional impurity, NDEA, in several

of the recalled medications.

       7.       Despite the fact that the first wave of recalls occurred in July of 2018, and the

second wave of recalls, implicating manufacturers in India, occurred approximately a month

thereafter, Aurobindo did not issue a recall.



                                                  2
            Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 3 of 42



       8.       In fact, Plaintiffs Duffy and Cacaccio, and other class members, were actually

switched to Aurobindo’s generic valsartan from another contaminated brand because it was

represented by Defendants to be safe, and not contaminated. Unfortunately, that was a lie.

       9.       On December 31, 2018, Aurobindo announced a voluntary nationwide recall of

eighty (80) lots of its valsartan-containing medications. Plaintiffs were prescribed, purchased,

and used valsartan medication from one of the contaminated lots.

       10.      The eighty lots of contaminated valsartan-containing medications manufactured

and distributed by Defendants are further defined as follows:



 NDC                     Name and strength                      Count    Lot number       Expiry
65862-            Amlodipine and Valsartan Tablets               30     VESA17013-A 10/2019
737-30                   USP5mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VESA17014-A 10/2019
737-30                   USP5mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VESA18001-A 12/2019
737-30                   USP5mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VESA18002-A 12/2019
737-30                   USP5mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VFSA17008-A       10/2019
739-30                  USP10mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VFSA17010-A       10/2019
739-30                  USP10mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VFSA18002-A       01/2020
739-30                  USP10mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VFSA18003-A       01/2020
739-30                  USP10mg/160mg

65862-            Amlodipine and Valsartan Tablets               30     VFSA18007-A       03/2020
739-30                  USP10mg/160mg



                                                 3
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 4 of 42




NDC                  Name and strength               Count    Lot number   Expiry
65862-         Amlodipine and Valsartan Tablets       30     VFSA18008-A   03/2020
739-30               USP10mg/160mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA17008-A 05/2019
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA17014-A 10/2019
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA17015-A 10/2019
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA17016-A 10/2019
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA17017-A 10/2019
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA18002-A 01/2020
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP10mg    30     VKSA18004-A 01/2020
740-30                    /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17012-A 11/2019
738-30                     /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17013-A 11/2019
738-30                     /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17014-A 11/2019
738-30                     /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17015-A 11/2019
738-30                     /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17016-A 11/2019
738-30                     /320mg

65862-     Amlodipine and Valsartan Tablets USP5mg    30     VMSA17017-A 11/2019
738-30                     /320mg

65862-         Amlodipine and Valsartan Tablets       30     VFSA17009-A   10/2019
739-30               USP10mg/160mg


                                           4
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 5 of 42




NDC                  Name and strength                  Count    Lot number   Expiry
65862-    Amlodipine and Valsartan Tablets USP 10mg      30     VKSA18005-A 03/2020
740-30                    /320mg

65862-    Amlodipine and Valsartan Tablets USP 10mg      30     VKSA18001-A 01/2020
740-30                    /320mg

65862-    Valsartan and Hydrochlorothiazide tablets &    90     HRSA17033-A 10/2020
550-90                USP 320mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide tablets &    90     HRSA17034-A 10/2020
550-90                USP 320mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide tablets &    90     HRSA17035-A 10/2020
550-90                USP 320mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide tablets &    90     HRSA17036-A 10/2020
550-90                USP 320mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide tablets &    90     HRSA17037-A 10/2020
550-90                USP 320mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17033-A 10/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17034-A 10/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17035-A 10/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17036-A 10/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17040-A 10/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17041-A 11/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17042-A 11/2020
548-90                USP160mg/12.5mg

65862-     Valsartan and Hydrochlorothiazide Tablets     90     HTSA17043-A 11/2020
548-90                USP160mg/12.5mg


                                            5
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 6 of 42




NDC                  Name and strength                   Count   Lot number    Expiry
65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17049-A   08/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17054-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17055-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17056-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17057-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17058-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17059-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17060-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17062-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17066-A   10/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17067-A   11/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17068-A   11/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB17069-A   11/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18001-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18002-A   12/2020
551-90                   320mg/25mg


                                            6
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 7 of 42




NDC                  Name and strength                   Count    Lot number   Expiry
65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18003-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18004-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18005-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18006-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide Tablets USP    90     HTSB18007-A   12/2020
551-90                   320mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSA17011-A 11/2020
547-90                  80mg/12.5mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSA17012-A 11/2020
547-90                  80mg/12.5mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSA18001-A 12/2020
547-90                  80mg/12.5mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17023-A 08/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17036-A 11/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17037-A 11/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17038-A 11/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17039-A 11/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB17040-B 11/2020
549-90                   160mg/25mg

65862-   Valsartan and Hydrochlorothiazide tablets USP    90     HVSB18001-A 12/2020
549-90                   160mg/25mg


                                            7
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 8 of 42




 NDC                     Name and strength                     Count      Lot number        Expiry
65862-     Valsartan and Hydrochlorothiazide tablets USP         90      HVSB18002-A 12/2020
549-90                     160mg/25mg

65862-     Valsartan and Hydrochlorothiazide tablets USP         90      HVSB18003-A 12/2020
549-90                     160mg/25mg

65862-     Valsartan and Hydrochlorothiazide tablets USP         90      HVSB18004-A 12/2020
549-90                     160mg/25mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSA17037-A 10/2020
548-90                   160mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSA17039-A 10/2020
548-90                   160mg/12.5mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSB17063-A        10/2020
551-90                    320mg/25mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSB17064-A        10/2020
551-90                    320mg/25mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSB17065-A        10/2020
551-90                    320mg/25mg

65862-    Valsartan and Hydrochlorothiazide Tablets USP          90      HTSB18029-A        03/2021
551-90                    & 320/25mg

65862-             Valsartan Tablets USP 320mg                   90      VUSD17008-A 07/2019
573-90

65862-             Valsartan Tablets USP 320mg                   90      VUSD17009-A 09/2019
573-90


       11.     The FDA announced that the recall was “to the consumer level due to the

detection of trace amounts of an unexpected impurity found in the finished drug product. The

impurity detected in the finished drug product is N-nitrosodiethylamine (NDEA), which is a

substance that occurs naturally in certain foods, drinking water, air pollution, and industrial

processes, and has been classified as a probable human carcinogen as per International Agency

for Research on Cancer (IARC) classification.”

                                                  8
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 9 of 42



   Aurobindo failed to promptly recall its valsartan medications, despite the fact that
 Aurobindo sourced valsartan from overseas labs in India, which were implicated in prior
                                         recalls.

       12.     After several waves of recalls, on January 2, 2019, Aurobindo issued a voluntary

recall of eighty (80) lots of its valsartan-containing medications.

       13.     Previous recalls, such as the Camber Pharmaceuticals recall announced on August

8, 2018 and the Mylan Pharmaceuticals recall announced on November 20, 2018, implicated

manufacturing facilities in India as a source of contaminated valsartan medication.

       14.     Aurobindo failed to promptly recall its valsartan-containing medications for over

five months after the initial recall was announced, and over four months after labs in India were

implicated. Aurobindo failed to do so despite knowing that its valsartan-containing medication

was also contaminated.

       15.     Aurobindo reaped a substantial windfall from this non-disclosure, as patients like

Plaintiffs Duffy and Cacaccio, and other class members, were actually switched to Aurobindo’s

valsartan-containing medications from previously-recalled brands.

       16.     All the while, Aurobindo was manufacturing and distributing valsartan-containing

medication contaminated with NDEA.

       17.     Like NDMA, NDEA is acutely toxic when consumed orally.

  Aurobindo boasts about the quality and safety of its valsartan products, despite the fact
            that they are contaminated with NDEA and unfit for human use.

       18.     Generic drugs reach the market when the brand-name version of the drug comes

off patent, and other competitors are able to seek approval for, market, and sell bioequivalent

versions of the brand-name drug. These generic equivalents are supposed to be of equal quality

and equal safety. According to the FDA, “[a]ll generic drugs approved by [the] FDA have the

same high quality, strength, purity, and stability as brand-name drugs.”

                                                  9
           Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 10 of 42



          19.    Here, the valsartan-containing drugs manufactured by Aurobindo are supposed to

be equivalent to the brand-name drug, Diovan. However, they are not because they suffer from a

manufacturing defect which caused certain lots of Defendants’ generic valsartan to be

contaminated with NDEA.

          20.    As such, Aurobindo’s valsartan-containing medications are neither safe nor of

equal quality to the brand-name version of the medication.

          21.    Not only did Aurobindo’s valsartan-containing medications fail to live up to FDA

standards, but Aurobindo falsely boasts about the quality and efficacy of its medications on its

website, in its packaging, and in other materials presented to the consumer, which were relied

upon by Plaintiffs and class members in deciding to purchase their valsartan-containing

medication from Defendants.

          22.    For example, as to Active Pharmaceutical Ingredient (“API”) manufacturing,

Aurobindo boasts on its website:

                 Committed to quality, safety and the environment, five of our
                 manufacturing facilities have been inspected and approved by the
                 US FDA, UK MHRA, TGA Australia, ANVISA and other trusted
                 regulatory agencies. Our state-of-the-art manufacturing plants
                 ensure that we deliver quality and scale. We have successfully
                 integrated our capabilities and capacities to deliver a wide product
                 portfolio that caters to the needs of diverse markets. Aurobindo
                 operates dedicated facilities for categories from intermediates to
                 oral and sterile beta lactams. There are multiple site filings to
                 mitigate the supply risk and to ensure business continuity.
                 Aurobindo API plants are equipped with particle size
                 modifications systems to supply compacted and micronized
                 materials. Manufacturing is backed by warehousing systems that
                 offer ambient control room temperature (CRT) and cold rooms.
                 API plants are equipped by site dedicated quality control
                 laboratories.1

          23.    These warranties by the Aurobindo are false, as its valsartan API is contaminated


1
    https://www.aurobindo.com/about-us/business-units/api/ (last visited 1/2/2018).
                                                  10
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 11 of 42



with carcinogenic NDEA. An internal review should have caught the manufacturing defect that

caused its medications to be contaminated with NDEA, but it did not. In fact, it took over five

months for Aurobindo to issue a voluntary recall after the initial wave of recalls was announced.

         24.    The representations made by Aurobindo regarding the quality of its medications

was a material misrepresentation that was relied upon by Plaintiffs and Class Members.

         25.    Aurobindo has had issues with quality control in the past.

         26.    On April 19, 2017, the FDA issued a Form 483 report following an inspection of

one of Aurobindo Pharma Ltd.’s manufacturing facilities. The inspection’s observations

included that “[l]aboratory controls do not include the establishment of scientifically sound and

appropriate sampling plans and test procedures designed to assure that components and drug

products conform to appropriate standards of identity, strength, quality and purity.”2 On

February 20, 2018, the FDA issued a Form 483 for another Aurobindo Pharma Ltd.

manufacturing facility, observing that “[t]he statistical quality control criterial fail to include

appropriate acceptance levels and rejection levels.”3

         27.    On October 26, 2018, Aurobindo Parma Ltd. voluntarily recalled twenty-two (22)

batches of another drug substance, Irbesartan, due to the presence of NDEA.

    Plaintiffs and Class Members were harmed by purchasing and consuming contaminated
     valsartan-containing medications manufactured, distributed, and sold by Defendants.

         28.    Plaintiffs and the Class were injured by the full purchase price of their valsartan-

containing medications. These medications are worthless, as they are contaminated with

carcinogenic and harmful NDEA, and therefore are not fit for human consumption. Indeed,



2
  https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOI
AElectronicReadingRoom/UCM556141.pdf
3
  https://www.fda.gov/downloads/Drugs/GuidanceComplianceRegulatoryInformation/CDERFOI
AElectronicReadingRoom/UCM599547.pdf
                                                  11
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 12 of 42



Plaintiffs have been instructed to stop using the medication, and Aurobindo is initiating a

program for return of all recalled products. Plaintiffs are further entitled to statutory damages,

damages for the injury sustained in consuming high levels of acutely-toxic NDEA, and for

damages related to Defendants’ conduct.

        29.     Plaintiffs bring this action on behalf of themselves and Class Members for

equitable relief and to recover damages and restitution for: (i) breach of express warranty; (ii)

breach of the implied warranty of merchantability; (iii) violation of New York’s General

Business Law § 349; (iv) violation of New York’s General Business Law § 350; (v) violation of

South Carolina’s Unfair Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.; (vi) unjust

enrichment; (vii) fraudulent concealment; (viii) fraud; (ix) conversion; (x) strict products

liability; (xi) gross negligence; (xii) negligence; and (xiii) battery.

                                              PARTIES

        30.     Plaintiff Elizabeth Duffy is a citizen of New York who resides in the Bronx, New

York. Plaintiff Duffy was prescribed valsartan-containing medication manufactured and

distributed by Aurobindo and sold by Defendant Throggs Neck Pharmacy. Plaintiff Duffy was

switched to Aurobindo’s valsartan after the initial wave of recalls, which was due to Defendants’

representations that the medication was safe. Plaintiff Duffy was prescribed one of Aurobindo’s

recalled valsartan products, bearing the NDC number 65862-551-90. Defendant Throggs Neck

Pharmacy failed to notify Plaintiff Duffy of the recall. When purchasing her valsartan-

containing medications from Defendants Aurobindo and Throggs Neck Pharmacy, Plaintiff

Duffy reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by the manufacturer, distributor, and pharmacy that the

medications were properly manufactured and free from contaminants and defects. Plaintiff



                                                   12
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 13 of 42



Duffy relied on these representations and warranties in deciding to purchase her valsartan-

containing medications from Defendants Aurobindo and Throggs Neck Pharmacy, and these

representations and warranties were part of the basis of the bargain, in that she would not have

purchased her valsartan-containing medications from Defendants Aurobindo and Throggs Neck

Pharmacy if she had known that they were not, in fact, properly manufactured and free from

contaminants and defects. Plaintiff Duffy also understood that in making the sale, Throggs Neck

Pharmacy was acting with the knowledge and approval of Aurobindo and/or as the agent of

Aurobindo. Plaintiff Duffy also understood that each purchase involved a direct transaction

between herself and Aurobindo, because her medication came with packaging and other

materials prepared by Aurobindo, including representations and warranties that her medications

were properly manufactured and free from contaminants and defects.

       31.     Plaintiff Joseph Cacaccio is a citizen of New York who resides in Levittown, New

York. Plaintiff Cacaccio was prescribed Aurobindo’s valsartan-containing medication, which he

purchased from Defendant Rite Aid in Bethpage, New York. Plaintiff Cacaccio was prescribed

one of Defendants’ recalled valsartan products, bearing the NDC number 65862-551-90. When

purchasing his valsartan-containing medications from Defendants Aurobindo and Rite Aid,

Plaintiff Cacaccio reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by the manufacturer, distributor, and pharmacy that the

medications were properly manufactured and free from contaminants and defects. Plaintiff

Cacaccio relied on these representations and warranties in deciding to purchase his valsartan-

containing medications from Defendants Aurobindo and Rite Aid, and these representations and

warranties were part of the basis of the bargain, in that he would not have purchased his

valsartan-containing medications from Defendants Aurobindo and Rite Aid if he had known that



                                                13
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 14 of 42



they were not, in fact, properly manufactured and free from contaminants and defects. Plaintiff

Cacaccio also understood that in making the sale, Rite Aid was acting with the knowledge and

approval of Aurobindo and/or as the agent of Aurobindo. Plaintiff Cacaccio also understood that

each purchase involved a direct transaction between himself and Aurobindo because his

medication came with packaging and other materials prepared by Aurobindo, including

representations and warranties that his medications were properly manufactured and free from

contaminants and defects.

       32.    Plaintiff Cecil Byrd is a citizen of South Carolina who resides in Orangeburg,

South Carolina. Plaintiff Byrd was prescribed Aurobindo’s valsartan-containing medication,

which he purchased from Defendant CVS in Orangeburg, South Carolina. Plaintiff Byrd was

prescribed at least one of Defendants’ recalled valsartan products, bearing NDC number 65862-

548-90. When purchasing his valsartan-containing medications from Defendants Aurobindo and

CVS, Plaintiff Byrd reviewed the accompanying labels and disclosures, and understood them as

representations and warranties by both the manufacturer and pharmacy that the medications were

properly manufactured and free from contaminants and defects. Plaintiff Byrd relied on these

representations and warranties in deciding to purchase his valsartan-containing medications from

Defendants Aurobindo and CVS, and these representations and warranties were part of the basis

of the bargain, in that he would not have purchased his valsartan-containing medications from

Defendants Aurobindo and CVS if he had known that they were not, in fact, properly

manufactured and free from contaminants and defects. Plaintiff Byrd also understood that in

making the sale, CVS was acting with the knowledge and approval of Aurobindo and/or as the

agent of Aurobindo. Plaintiff Byrd also understood that each purchase involved a direct

transaction between himself and Aurobindo, because his medication came with packaging and



                                               14
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 15 of 42



other materials prepared by Aurobindo, including representations and warranties that his

medications were properly manufactured and free from contaminants and defects.

       33.     Defendant Aurobindo Pharma USA, Inc. is a limited liability company organized

under the laws of the State of Delaware and maintains its principal place of business at 279

Princeton Hightstown Road, East Windsor, NJ 08520. Defendant Aurobindo Pharma USA, Inc.

conducts substantial business in the State of New York, the State of South Carolina, and

nationwide. Defendant Aurobindo Pharma USA, Inc. has been engaged in the manufacturing,

sale, and distribution of contaminated generic valsartan in the United States, including in New

York and South Carolina. Defendant Aurobindo Pharma USA, Inc. is, upon information and

belief, the United States subsidiary of Aurobindo Pharma Ltd., which, upon information and

belief, manufactures generic drugs and API in laboratories in India.

       34.     Defendant Throggs Neck Pharmacy is, upon information and belief, a corporation

organized under the laws of the State of New York and maintains its principal place of business

at 3569 E. Tremont Ave, Bronx, NY 10465. Among other services, Throggs Neck Pharmacy

provides pharmacy services. Defendant Throggs Neck Pharmacy conducts substantial business

in the State of New York. Plaintiff Duffy purchased her valsartan-containing medication at

Throggs Neck Pharmacy in the Bronx, New York.

       35.     Defendant Rite Aid Corporation is a corporation organized under the laws of the

State of Delaware and maintains its principal place of business at 30 Hunter Lane, Camp Hill,

Pennsylvania 17011. Defendant Rite Aid Corporation sells Aurobindo’s valsartan-containing

medication throughout the United States, and specifically in the State of New York. Plaintiff

Joseph Cacaccio purchased his valsartan-containing medication at a Rite Aid location in

Bethpage, New York.



                                               15
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 16 of 42



        36.     Defendant CVS Health Co. is, upon information and belief, a corporation

organized under the laws of the State of Rhode Island and Providence Plantations and maintains

its principal place of business at One CVS Drive, Woonsocket, Rhode Island 02895. Among

other services, CVS provides pharmacy services. Defendant CVS conducts substantial business

throughout the United States, and specifically in the state of South Carolina. Plaintiff Byrd

purchased his valsartan-containing medication at a CVS location in Orangeburg, South Carolina.

                                   JURISDICTION AND VENUE

        37.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below (the “Class”), is a citizen of a different state than Defendants, there are more

than 100 members of the Class, and the aggregate amount in controversy exceeds $5,000,000

exclusive of interest and costs.

        38.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, Plaintiff Duffy resides in

this District, and because Defendants (a) are authorized to conduct business in this District and

have intentionally availed themselves of the laws and markets within this District through the

promotion, marketing, distribution, and sale of contaminated valsartan-containing medications in

this District; (b) conduct substantial business in this District; and (c) are subject to personal

jurisdiction in this District.

                                     CLASS ALLEGATIONS

        39.     Plaintiffs seek to represent a class defined as all persons in the United States who

purchased or paid for valsartan-containing medications that are contaminated with NDEA (the

“Class”). Specifically excluded from the Class are persons who made such purchase for the



                                                  16
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 17 of 42



purpose of resale, Defendants, Defendants’ officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint venturers, or

entities controlled by Defendants, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendants and/or Defendants’ officers and/or directors, the judge

assigned to this action, and any member of the judge’s immediate family.

       40.     Plaintiffs Duffy and Cacaccio also seek to represent a subclass of all Class

members who purchased valsartan-containing medications in New York (the “New York

Subclass”).

       41.     Plaintiff Byrd also seeks to represent a subclass of all Class members who

purchased valsartan-containing medications in South Carolina (the “South Carolina Subclass”).

       42.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

amended complaint.

       43.     Numerosity. The members of the Class are geographically dispersed throughout

the United States and are so numerous that individual joinder is impracticable. Upon

information and belief, Plaintiffs reasonably estimate that there are hundreds of thousands of

members in the Class. Although the precise number of Class members is unknown to Plaintiffs,

the true number of Class members is known by Defendants. More specifically, Defendants

maintain databases that contain the following information: (i) the name of each Class member

who was prescribed the contaminated medication; (ii) the address of each Class member; and

(iii) each Class member’s payment information related to the contaminated medication. Thus,

Class members may be identified and notified of the pendency of this action by U.S. Mail,

electronic mail, and/or published notice, as is customarily done in consumer class actions.



                                                 17
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 18 of 42



         44.   Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and predominate over any

questions affecting only individual Class members. These common legal and factual questions

include, but are not limited to, the following:

         (a)   whether the valsartan-containing medications manufactured, distributed, and sold

by Defendants were in fact contaminated with NDEA, thereby breaching the express and implied

warranties made by Defendants and making the medication unfit for human consumption and

therefore unfit for their intended purpose, and constituting a clear manufacturing defect for

purposes of strict liability and negligence, as well as battery as to the victims of the contaminated

medication;

         (b)   whether Defendants knew or should have known that the valsartan-containing

medications were in fact contaminated with NDEA prior to the recall, thereby constituting fraud

and/or fraudulent concealment, and negligence or gross negligence, and negligence per se;

         (c)   whether Defendants have unlawfully converted money from Plaintiffs and the

Class;

         (d)   whether Defendants are liable to Plaintiffs and the Class for unjust enrichment;

         (e)   whether Defendants are liable to Plaintiffs and the Class for fraudulent

concealment;

         (f)   whether Defendants are liable to Plaintiffs Duffy and Cacaccio, and the Class, for

violation of the New York General Business Law §§ 349 & 350, et seq.;

         (g)   whether Defendants are liable to Plaintiff Byrd and the Class for violation of the

South Carolina Unfair Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq.;

         (h)   whether Defendants are liable to Plaintiffs for breaches of express and implied



                                                  18
           Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 19 of 42



warranty;

         (i)   whether Plaintiffs and the Class have sustained monetary loss and the proper

measure of that loss;

         (j)   whether Plaintiffs and Class are entitled to declaratory and injunctive relief;

         (k)   whether Plaintiffs and the Class are entitled to restitution and disgorgement from

Defendants; and

         (l)   Whether the marketing, advertising, packaging, labeling, and other promotional

materials for the products are deceptive.

         45.   Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that Defendants mass marketed and sold contaminated medications to consumers

throughout the United States. This contamination was present in all of the recalled medications

manufactured, distributed, and sold by Defendants. Therefore, Defendants breached their

express and implied warranties to Plaintiffs and Class members by manufacturing, distributing,

and selling the contaminated valsartan medication. Plaintiffs’ claims are typical in that they

were uniformly harmed in purchasing and consuming the contaminated medications. Plaintiffs’

claims are further typical in that Defendants deceived Plaintiffs in the very same manner as they

deceived each member of the Class. Further, there are no defenses available to Defendants that

are unique to Plaintiffs.

         46.   Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class. Plaintiffs have retained counsel that is highly experienced in complex

consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action on

behalf of the Class. Furthermore, Plaintiffs have no interests that are antagonistic to those of the

Class.



                                                 19
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 20 of 42



       47.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class members is relatively small compared to the burden and expense of

individual litigation of their claims against Defendants. It would, thus, be virtually impossible

for the Class, on an individual basis, to obtain effective redress for the wrongs committed against

them. Furthermore, even if Class members could afford such individualized litigation, the court

system could not. Individualized litigation would create the danger of inconsistent or

contradictory judgments arising from the same set of facts. Individualized litigation would also

increase the delay and expense to all parties and the court system from the issues raised by this

action. By contrast, the class action device provides the benefits of adjudication of these issues

in a single proceeding, economies of scale, and comprehensive supervision by a single court, and

presents no unusual management difficulties under the circumstances.

       48.     In the alternative, the Class may also be certified because:

       (a)     the prosecution of separate actions by individual Class members would create a

risk of inconsistent or varying adjudication with respect to individual Class members that would

establish incompatible standards of conduct for the Defendants;

       (b)     the prosecution of separate actions by individual Class members would create a

risk of adjudications with respect to them that would, as a practical matter, be dispositive of the

interests of other Class members not parties to the adjudications, or substantially impair or

impede their ability to protect their interests; and/or

       (c)     Defendants have acted or refused to act on grounds generally applicable to the

Class as a whole, thereby making appropriate final declaratory and/or injunctive relief with

respect to the members of the Class as a whole.



                                                  20
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 21 of 42



                                         COUNT I
                                Breach Of Express Warranty
                             (On Behalf Of The Nationwide Class)

       49.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       50.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       51.     Plaintiffs, and each member of the nationwide Class, formed a contract with

Defendants at the time Plaintiffs and the other Class members purchased the contaminated

valsartan medications. The terms of the contract include the promises and affirmations of fact

made by Defendants on the contaminated medication’s packaging and through marketing and

advertising, including that the product would be of “quality” and “safe.” This labeling,

marketing, and advertising constitute express warranties and became part of the basis of the

bargain, and are part of the standardized contract between Plaintiffs and the members of the

Class and Defendants.

       52.     Defendants further expressly warranted that the valsartan-containing medications

would contain only what was stated on the label, and would not contain harmful and

carcinogenic defects and impurities such as NDEA. Plaintiffs relied on the express warranty that

their medication would contain only what was stated on the label, and that it would not be

contaminated with impurities. These express warranties further formed the basis of the bargain,

and are part of the standardized contract between Plaintiffs and the members of the Class and

Defendants.

       53.     Defendants purport, through their advertising, labeling, marketing, and packaging

to create an express warranty that the medication would be of the same “quality” and the



                                                21
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 22 of 42



“bioequivalent” of the name-brand medication, and that it would be “safe.”

       54.     Plaintiffs and the Class performed all conditions precedent to Defendants’ liability

under this contract when they purchased the contaminated medication.

       55.     Defendants breached express warranties about the contaminated medication and

their qualities because Defendants’ statements about the contaminated medications were false

and the contaminated medication does not conform to Defendants’ affirmations and promises

described above.

       56.     Plaintiffs and each of the members of the Class would not have purchased the

contaminated medication had they known the true nature of the contaminated medication’s

ingredients and what the contaminated medication contained (i.e., NDEA).

       57.     As a result of Defendants’ breaches of express warranty, Plaintiffs and each of the

members of the Class have been damaged in the amount of the purchase price of the subject

valsartan medications and any consequential damages resulting from the purchases.

       58.     On January 3, 2019, prior to filing this action, Defendants were served with a pre-

suit notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiffs’ counsel

sent Defendants a letter advising them that they breached an express warranty and demanded that

they cease and desist from such breaches and make full restitution by refunding the monies

received therefrom. A true and correct copy of Plaintiffs’ counsel’s letter is attached hereto as

Exhibit A.

                                        COUNT II
                    Breach Of The Implied Warranty Of Merchantability
                           (On Behalf Of The Nationwide Class)

       59.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.



                                                22
           Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 23 of 42



       60.     Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, New York Subclass, and the South Carolina Subclass against Defendants.

       61.     Defendants, as the designers, manufacturers, marketers, distributors, and/or

sellers, impliedly warranted that the valsartan-containing medications (i) contained no NDEA

and (ii) are generally recognized as safe for human consumption.

       62.     Defendants breached the warranty implied in the contract for the sale of the

contaminated valsartan-containing medications because they could not pass without objection in

the trade under the contract description, the goods were not of fair average quality within the

description, and the goods were unfit for their intended and ordinary purpose because the

valsartan-containing medications manufactured, distributed, and sold by Defendants were

contaminated with carcinogenic and liver toxic NDEA, and as such are not generally recognized

as safe for human consumption. As a result, Plaintiffs and Class members did not receive the

goods as impliedly warranted by Defendants to be merchantable.

       63.     Plaintiffs and Class members purchased the valsartan-containing medications in

reliance upon Defendants’ skill and judgment and the implied warranties of fitness for the

purpose.

       64.     The valsartan-containing medications were not altered by Plaintiffs or Class

members.

       65.     The valsartan-containing medications were defective when they left the exclusive

control of Defendants.

       66.     Defendants knew that the valsartan-containing medications would be purchased

and used without additional testing by Plaintiffs and Class members.

       67.     The contaminated valsartan medication was defectively manufactured and unfit



                                                23
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 24 of 42



for its intended purpose, and Plaintiffs and Class members did not receive the goods as

warranted.

         68.   As a direct and proximate cause of Defendants’ breach of the implied warranty,

Plaintiffs and Class members have been injured and harmed because: (a) they would not have

purchased the valsartan-containing medication on the same terms if they knew that the products

contained NDEA, and are not generally recognized as safe for human consumption; and (b) the

valsartan-containing medications do not have the characteristics, ingredients, uses, or benefits as

promised by Defendants.

                                        COUNT III
                    Violation Of New York’s General Business Law § 349
                           (On Behalf Of The New York Subclass)

         69.   Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

         70.   Plaintiffs Duffy and Cacaccio bring this claim individually and on behalf of the

members of the proposed New York Subclass against Defendants.

         71.   New York’s General Business Law § 349 prohibits deceptive acts or practices in

the conduct of any business, trade, or commerce.

         72.   In its sale of goods throughout the State of New York, Defendants conduct

business and trade within the meaning and intendment of New York’s General Business Law

§ 349.

         73.   Plaintiffs Duffy and Cacaccio, and members of the Subclass, are consumers who

purchased products from Defendants for their personal use.

         74.   By the acts and conduct alleged herein, Defendants have engaged in deceptive,

unfair, and misleading acts and practices, which include, without limitation, misrepresenting that



                                                24
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 25 of 42



the valsartan-containing medications (i) contained no NDEA or other harmful impurities; and (ii)

are generally recognized as safe for human consumption.

       75.     The foregoing deceptive acts and practices were directed at consumers.

       76.     The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the characteristics and quality of the valsartan-

containing medications manufactured, distributed, and sold by Defendants to induce consumers

to purchase the same.

       77.     By reason of this conduct, Defendants engaged in deceptive conduct in violation

of New York’s General Business Law.

       78.     Defendants’ actions are the direct, foreseeable, and proximate cause of the

damages that Plaintiffs Duffy and Cacaccio and members of the Subclass have sustained from

having paid for and consumed Defendants’ products.

       79.     As a result of Defendants’ violations, Plaintiffs Duffy and Cacaccio and members

of the Subclass have suffered damages because: (a) they would not have purchased Defendants’

valsartan-containing medications on the same terms if they knew that the products contained

NDEA, and are not generally recognized as safe for human consumption; and (b) Defendants’

valsartan products do not have the characteristics, ingredients, uses, or benefits promised.

       80.     On behalf of themselves and other members of the Subclass, Plaintiffs Duffy and

Cacaccio seek to recover their actual damages or fifty dollars, whichever is greater, three times

actual damages, and reasonable attorneys’ fees.




                                                  25
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 26 of 42



                                        COUNT IV
                    Violation Of New York’s General Business Law § 350
                           (On Behalf Of The New York Subclass)

       81.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       82.     Plaintiffs Duffy and Cacaccio bring this claim individually and on behalf of the

members of the proposed New York Subclass against Defendants.

       83.     Based on the foregoing, Defendants engaged in consumer-oriented conduct that is

deceptive or misleading in a material way which constitutes false advertising in violation of

Section 350 of the New York GBL.

       84.     Defendants’ false, misleading, and deceptive statements and representations of

fact, including but not limited to, that the medication was safe and was not tainted with harmful

impurities such as NDEA (“the Misrepresentations”), were and are directed to consumers.

       85.     Defendants’ false, misleading, and deceptive statements and representations of

fact, including but not limited to the Misrepresentations, were and are likely to mislead a

reasonable consumer acting reasonably under the circumstances.

       86.     Defendants’ false, misleading, and deceptive statements and representations of

fact, including but not limited to the Misrepresentations, have resulted in consumer injury or

harm to the public interest.

       87.     Plaintiffs Duffy and Cacaccio and members of the New York Subclass have been

injured because: (a) they would not have purchased the contaminated valsartan-containing

medication if they had known that the medications contained liver-toxic and carcinogenic

NDEA; and (b) the medications do not have the characteristics, uses, or benefits as promised,

namely that the medications were contaminated with NDEA. As a result, Plaintiffs Duffy and



                                                26
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 27 of 42



Cacaccio and members of the New York Subclass have been damaged in the full amount of the

purchase price of the medications.

       88.     As a result of Defendants’ false, misleading, and deceptive statements and

representations of fact, including but not limited to the Misrepresentations, Plaintiffs Duffy and

Cacaccio have suffered and will continue to suffer economic injury.

       89.     Plaintiffs Duffy and Cacaccio and members of the New York Subclass suffered an

ascertainable loss caused by Defendants’ Misrepresentations because they paid more for the

medications than they would have had they known the truth about the Products (i.e., the full

purchase price).

       90.     On behalf of themselves and other members of the New York Subclass, Plaintiffs

Duffy and Cacaccio seek to enjoin the unlawful acts and practices described herein, to recover

their actual damages or five hundred dollars, whichever is greater, three times actual damages,

and reasonable attorneys’ fees.

                                          COUNT V
                   Violation Of South Carolina’s Unfair Trade Practices Act,
                               S.C. Code Ann. §§ 39-5-10, et seq.
                           (On Behalf Of The South Carolina Class)

       91.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       92.     Plaintiff Byrd brings this claim individually and on behalf of the members of the

proposed South Carolina Subclass.

       93.     The South Carolina Unfair Trade Practices Act § 39-5-20(a) prohibits “unfair or

deceptive acts or practices in the conduct of any trade or commerce . . . .”

       94.     In its sale of goods throughout the state of South Carolina, Defendants conduct

business and trade within the meaning and intendment of South Carolina’s Unfair Trade

                                                 27
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 28 of 42



Practices Act.

       95.       Plaintiff Byrd and members of the South Carolina Subclass are consumers who

purchased products from Defendants for their personal use.

       96.       By the acts and conduct alleged herein, Defendants have engaged in deceptive,

unfair, and misleading acts and practices, which include, without limitation, misrepresenting that

the valsartan-containing medications (i) contained no NDEA or other harmful impurities; and (ii)

are generally recognized as safe for human consumption.

       97.       The foregoing deceptive acts and practices were directed at consumers.

       98.       The foregoing deceptive acts and practices are misleading in a material way

because they fundamentally misrepresent the characteristics and quality of the valsartan-

containing medications manufactured, distributed, and sold by Defendants to induce consumers

to purchase the same.

       99.       By reason of this conduct, Defendants engaged in deceptive conduct in violation

of South Carolina’s Unfair Trade Practices Act.

       100.      As a result of Defendants’ violations, Plaintiff Byrd and members of the South

Carolina Subclass have suffered damages because: (a) they would not have purchased

Defendants’ valsartan-containing medications on the same terms if they knew that the products

contained NDEA, and are not generally recognized as safe for human consumption; and (b)

Defendants’ valsartan products do not have the characteristics, ingredients, uses, or benefits

promised.

       101.      On behalf of himself and other members of the South Carolina Subclass, Plaintiff

and the South Carolina Subclass seek to recover their actual damages, three times actual

damages, and reasonable costs and attorneys’ fees.



                                                 28
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 29 of 42



       102.    As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                         COUNT VI
                                     Unjust Enrichment
                             (On Behalf Of The Nationwide Class)

       103.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       104.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       105.    Plaintiffs and the Class conferred a benefit on Defendants in the form of monies

paid to purchase Defendants’ contaminated valsartan medication.

       106.    Defendants voluntarily accepted and retained this benefit.

       107.    Because this benefit was obtained unlawfully, namely by selling and accepting

compensation for contaminated medications unfit for human use, it would be unjust and

inequitable for the Defendants to retain it without paying the value thereof.

                                        COUNT VII
                                  Fraudulent Concealment
                             (On Behalf Of The Nationwide Class)

       108.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       109.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       110.    Defendants had a duty to disclose material facts to Plaintiffs and the Class given

their relationship as contracting parties and intended users of the medication. Defendants also

had a duty to disclose material facts to Plaintiffs and the Class, namely that they were in fact



                                                 29
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 30 of 42



manufacturing, distributing, and selling harmful and contaminated medications unfit for human

consumption, because Defendants had superior knowledge such that the transactions without the

disclosure were rendered inherently unfair.

       111.    Defendants possessed knowledge of these material facts. In fact, Defendants

failed to announce a recall for over five months after the initial recall was announced. Further,

reports from government agencies reveal that this contamination may date back to 2012.

Defendants therefore withheld the knowledge of the contamination for nearly six years before

finally disclosing the issue. During that time, Plaintiffs and Class members were using the

medication without knowing it contained the harmful impurity NDEA. In fact, Plaintiffs Duffy

and Cacaccio were switched to the Aurobindo’s valsartan medication from another recalled

brand, under the mistaken belief that it was safe for human use, when in fact it was not.

       112.    Defendants failed to discharge their duty to disclose these materials facts.

       113.    In so failing to disclose these material facts to Plaintiffs and the Class, Defendants

intended to hide from Plaintiffs and the Class that they were purchasing and consuming

medications with harmful impurities that were unfit for human use, and thus acted with scienter

and/or an intent to defraud. As discussed above, Defendants obtained a substantial financial

benefit as a result of their fraudulent concealment of the contaminated nature of the medication.

       114.    Plaintiffs and the Class reasonably relied on Defendants’ failure to disclose

insofar as they would not have purchased the contaminated valsartan medication manufactured,

distributed, and sold by Defendants had they known it was contaminated with NDEA.

       115.    As a direct and proximate cause of Defendants’ fraudulent concealment, Plaintiffs

and the Class suffered damages in the amount of monies paid for the defective medication.

       116.    As a result of Defendants’ willful and malicious conduct, punitive damages are



                                                 30
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 31 of 42



warranted.

                                       COUNT VIII
                                           Fraud
                            (On Behalf Of The Nationwide Class)

       117.   Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       118.   Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       119.   As discussed above, Defendants provided Plaintiffs and Class members with false

or misleading material information about the valsartan medications manufactured, distributed,

and sold by Defendants, including but not limited to Aurobindo’s statement that:

              Committed to quality, safety and the environment, five of our
              manufacturing facilities have been inspected and approved by the
              US FDA, UK MHRA, TGA Australia, ANVISA and other trusted
              regulatory agencies. Our state-of-the-art manufacturing plants
              ensure that we deliver quality and scale. We have successfully
              integrated our capabilities and capacities to deliver a wide product
              portfolio that caters to the needs of diverse markets. Aurobindo
              operates dedicated facilities for categories from intermediates to
              oral and sterile beta lactams. There are multiple site filings to
              mitigate the supply risk and to ensure business continuity.
              Aurobindo API plants are equipped with particle size
              modifications systems to supply compacted and micronized
              materials. Manufacturing is backed by warehousing systems that
              offer ambient control room temperature (CRT) and cold rooms.
              API plants are equipped by site dedicated quality control
              laboratories.

       120.   As indicated above, however, these representations are false as its valsartan

medications were contaminated with carcinogenic NDEA.

       121.   The misrepresentations and omissions of material fact made by Defendants, upon

which Plaintiffs and Class members reasonably and justifiably relied, were intended to induce

and actually induced Plaintiffs and Class members to purchase these contaminated valsartan-

                                               31
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 32 of 42



containing medications.

       122.    Defendants knew that the medications contained these harmful impurities, but

continued to manufacture them, even after other manufacturers from India voluntarily recalled

their products. In fact, reports from government agencies reveal that this contamination can date

back to 2012. During that time that Defendants knew of but failed to disclose the contamination,

Plaintiffs and Class Members were using the medication without knowing it contained the

harmful impurity NDEA.

       123.    The fraudulent actions of Defendants caused damage to Plaintiffs and Class

members, who are entitled to damages and other legal and equitable relief as a result.

       124.    As a result of Defendants’ willful and malicious conduct, punitive damages are

warranted.

                                          COUNT IX
                                          Conversion
                              (On Behalf Of The Nationwide Class)

       125.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       126.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       127.    Plaintiffs and the Class have an ownership right to the monies paid for the

contaminated medication manufactured, distributed, and sold by Defendants.

       128.    Defendants have wrongly asserted dominion over the payments illegally diverted

to them for the contaminated medication. Defendants have done so every time that Plaintiffs and

the Class have paid to have their prescriptions filled.

       129.    As a direct and proximate cause of Defendants’ conversion, Plaintiffs and the



                                                 32
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 33 of 42



Class suffered damages in the amount of the payments made for each time they filled their

prescriptions.

                                              COUNT X
                              Strict Liability – Manufacturing Defect
                               (On Behalf Of The Nationwide Class)

       130.      Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       131.      Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       132.      The NDEA impurity contained in the Defendants’ medications was a mishap in

the manufacturing process which led to the valsartan medications containing the harmful

impurity NDEA. NDEA was not intended to be included in the medication; it was an impurity

that was created due to an error in the manufacturing process.

       133.      Due to the NDEA impurity, the product was not reasonably safe as marketed

because NDEA is a known carcinogen and is damaging to the liver, and, according to the FDA,

the level of NDEA in the effected medication far exceeded acceptable levels, warranting an

immediate recall of the effected medication.

       134.      NDEA is acutely toxic and therefore immediately causes injury when ingested.

       135.      Plaintiffs and all Class members used the product for its intended purpose,

meaning they used the product as prescribed by their respective doctors.

       136.      There is no way that Plaintiffs or Class members could have discovered the defect

by exercising reasonable care. There was no way for Plaintiffs or Class Members to tell by

visually observing, tasting, or smelling the medication that it was in fact contaminated with

NDEA. Nothing short of laboratory tests (which should have been done by Defendants for



                                                  33
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 34 of 42



quality control purposes) would have revealed the defect to the unsuspecting consumer.

       137.    Because Plaintiffs and Class members had no way of knowing that their

medication was in fact contaminated, Plaintiffs and Class members could not have avoided the

injury by exercising ordinary care.

       138.    Defendants were supposed to manufacture, distribute, and sell valsartan-

containing medications without any harmful impurities such as NDEA. The valsartan

medications were not designed or intended to contain NDEA. The impurity resulted from a

manufacturing defect which allowed the medication to become contaminated.

       139.    Plaintiffs and Class Members suffered harm as a result of consuming this

contaminated medication. The ingestion of NDEA is acutely harmful. NDEA, when ingested

orally, is immediately harmful to the liver, kidneys, and pulmonary function. “Acute toxicity

refers to those adverse effects occurring following oral or dermal administration of a single dose

of a substance, or multiple doses given within 24 hours, or an inhalation exposure of 4 hours.”

As such, NDEA causes harm as soon as it is consumed.

       140.    Importantly, Plaintiffs and the Class members do not seek resolution of

downstream effects of NDEA such as cancer or other individualized illnesses on a class-wide

basis. Any such actions can and should be redressed on an individual basis as they arise.

However, because of the acute toxicity of NDEA, Plaintiffs and class-members suffered a

concrete and identical harm that can and should be addressed on a class-wide basis.

       141.    Because the valsartan medications manufactured, distributed, and sold by

Defendants suffered from a manufacturing defect which caused Plaintiffs and Class Members an

immediate and concrete harm, Defendants are strictly liable to Plaintiffs and Class Members.




                                                34
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 35 of 42



                                         COUNT XI
                                      Gross Negligence
                             (On Behalf Of The Nationwide Class)

       142.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       143.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       144.    Defendants owed a duty of care to Plaintiffs to manufacture, distribute, and sell

the subject valsartan medications free from harmful defects and impurities.

       145.    Defendants breached that duty by manufacturing, distributing, and selling

valsartan medication contaminated with NDEA.

       146.    Plaintiffs and Class Members were injured by ingesting an acutely toxic

substance, to wit NDEA, which was negligently present in the valsartan medications

manufactured, distributed, and sold by Defendants. Plaintiffs and Class Members also suffered

economic damages from the purchase of the valsartan-containing medications.

       147.    Importantly, Plaintiffs and the Class Members do not seek resolution of

downstream effects of NDEA such as cancer or other individualized illnesses on a class-wide

basis. Any such actions can and should be redressed on an individual basis as they arise.

However, because of the acute toxicity of NDEA, Plaintiffs and class-members suffered a

concrete and identical harm that can and should be addressed on a class-wide basis.

       148.    For the reasons set forth at length above, Defendants’ conduct evinces a reckless

disregard for the rights of others, and strongly suggests intentional wrongdoing.

       149.    Because the valsartan medications manufactured, distributed, and sold by

Defendants suffered from a harmful impurity constituting a breach of Defendants’ duty to



                                                35
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 36 of 42



Plaintiffs and Class Members, and because Defendants failed to act promptly to remediate the

harmful impurity, Defendants are grossly negligent and are liable to Plaintiffs and Class

members for all injuries proximately caused by Defendants’ gross negligence.

                                        COUNT XII
                                         Negligence
                             (On Behalf Of The Nationwide Class)

       150.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       151.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       152.    Defendants owed a duty of care to Plaintiffs to manufacture, distribute, and sell

the subject valsartan medications free from harmful defects and impurities.

       153.    Defendants breached that duty by manufacturing, distributing, and selling

valsartan medication contaminated with NDEA.

       154.    Plaintiffs and Class Members were injured by ingesting an acutely toxic

substance, to wit NDMA, which was negligently present in the valsartan medications

manufactured, distributed, and sold by Defendants.

       155.    Importantly, Plaintiffs and the Class Members do not seek resolution of

downstream effects of NDEA such as cancer or other individualized illnesses on a class-wide

basis. Any such actions can and should be redressed on an individual basis as they arise.

However, because of the acute toxicity of NDEA, Plaintiffs and class-members suffered a

concrete and identical harm that can and should be addressed on a class-wide basis.

       156.    Because the valsartan medications manufactured, distributed, and sold by

Defendants suffered from a harmful impurity constituting a breach of Defendants’ duty to



                                                36
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 37 of 42



Plaintiffs and class members, Defendants are negligent and are liable to Plaintiffs for all injuries

proximately caused by Defendants’ negligence.

                                        COUNT XIII
                                           Battery
                             (On Behalf Of The Nationwide Class)

       157.    Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       158.    Plaintiffs bring this claim individually and on behalf of the members of the

proposed Class, the New York Subclass, and the South Carolina Subclass against Defendants.

       159.    Defendants manufactured, distributed, and sold the contaminated valsartan

medication to Plaintiffs and Class members with the knowledge and intent that Plaintiffs and

Class members would ingest the medication. Defendants thus had knowledge that the harmful

medication would come into contact the bodies of Plaintiffs and Class members.

       160.    The intended contact, i.e., the medication being ingested by Plaintiffs, was

harmful in nature because the medication contained the harmful impurity NDEA.

       161.    As such, Defendants committed an unlawful battery on Plaintiffs and Class

members, who ingested the medication.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

judgment against Defendants, as follows:

               A.      For an order certifying the nationwide Class, the New York Subclass, and
                       the South Carolina Subclass under Rule 23 of the Federal Rules of Civil
                       Procedure and naming Plaintiffs as representatives of the Class, Plaintiffs
                       Duffy and Cacaccio as representatives of the New York Subclass, Plaintiff
                       Byrd as representative of the South Carolina Subclass, and Plaintiffs’
                       attorneys as Class Counsel to represent the Class, the New York Subclass,
                       and the South Carolina Subclass members;



                                                 37
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 38 of 42



                B.      For an order declaring the Defendants’ conduct violates the statutes
                        referenced herein;

                C.      For an order finding in favor of Plaintiffs, the nationwide Class, the New
                        York Subclass, and the South Carolina Subclass on all counts asserted
                        herein;

                D.      For compensatory, statutory, and punitive damages in amounts to be
                        determined by the Court and/or jury;

                E.      For prejudgment interest on all amounts awarded;

                F.      For an order of restitution and all other forms of equitable monetary relief;

                G.      For injunctive relief as pleaded or as the Court may deem proper; and

                H.      For an order awarding Plaintiffs and the Class, the New York Subclass,
                        and the South Carolina Subclass their reasonable attorneys’ fees and
                        expenses and costs of suit.


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.




Dated: January 3, 2019                           Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Joseph I. Marchese
                                                              Joseph I. Marchese

                                                 Joseph I. Marchese
                                                 888 Seventh Avenue
                                                 New York, NY 10019
                                                 Telephone: (212) 837-7150
                                                 Facsimile: (212) 989-9163
                                                 Email: jmarchese@bursor.com




                                                     38
Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 39 of 42




                                                    EXHIBIT A
          Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 40 of 42




888 SEVENTH AVENUE                                                               NEAL J. DECKANT
3RD FLOOR                                                                         Tel: 6 4 6 . 8 3 7 . 7 1 6 5
N E W YO RK , N Y 1 0 0 1 9                                                      Fax: 2 1 2 . 9 8 9 . 9 1 6 3
www.bursor.com                                                               n d e c ka n t @ b ur s or . c o m

                                         January 3, 2019


Via Certified Mail – Return Receipt Requested

Aurobindo Pharma USA, Inc.
279 Princeton Hightstown Road
East Windsor, NJ 08520

Throggs Neck Pharmacy
3569 E. Tremont Ave
Bronx, NY 10465

CVS Health Co.
One CVS Drive
Woonsocket, RI 02895

Rite Aid Corporation
30 Hunter Lane
Camp Hill, PA 17011

Re:     Notice and Demand Letter Pursuant to U.C.C. § 2-607

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Aurobindo
Pharma USA, Inc., Throggs Neck Pharmacy, CVS Health Co., and Rite Aid Corporation
pursuant to U.C.C. § 2-607(3)(a) concerning breaches of express and implied warranties related
to our clients, Elizabeth Duffy, Cecil Byrd, Joseph Cacaccio, and a class of all similarly situated
purchasers (the “Class”) of contaminated valsartan-containing medication manufactured,
distributed, and sold by Aurobindo Pharma USA, Inc., Throggs Neck Pharmacy, CVS Health
Co., and Rite Aid Corporation. This letter also serves as a notice of violation of New York’s
General Business Law § 349 and § 350 vis-à-vis Plaintiffs Duffy and Cacaccio, and violation of
South Carolina’s Unfair Trade Practices Act, S.C. Code Ann. §§ 39-5-10, et seq., vis-à-vis
Plaintiff Cecil Byrd.

       Our clients were prescribed and purchased valsartan-containing medication
manufactured and distributed by Aurobindo Pharma USA, Inc., and sold by Throggs Neck
Pharmacy, CVS Health Co., and Rite Aid Corporation. Our clients’ valsartan-containing
medications were contaminated with N-nitrosodiethylamine (“NDEA”), a carcinogenic and liver-
damaging impurity. On December 31, 2018, the U.S. Food & Drug Administration announced a
voluntary recall of eighty (80) lots of valsartan-containing generic medications manufactured and
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 41 of 42
                                                                                      PAGE 2


distributed by Aurobindo Pharma USA, Inc. The recall was due to the presence of NDEA in the
recalled products. This defect rendered the products unusable and unfit for human consumption.
In short, the valsartan-containing medications that our clients and the Class were purchasing are
worthless, as they contained a toxic impurity rendering them unfit for human use. Aurobindo
Pharma USA, Inc., Throggs Neck Pharmacy, CVS Health Co., and Rite Aid Corporation each
breached express and implied warranties made to our client and the Class regarding the quality
and safety of the valsartan-containing medications they purchased. See U.C.C. §§ 2-313, 2-314.

        On behalf of our clients and the Class, we hereby demand that Aurobindo Pharma USA,
Inc., Throggs Neck Pharmacy, CVS Health Co., and Rite Aid Corporation immediately
(1) cease and desist from continuing to sell contaminated valsartan-containing medications and
(2) make full restitution to all purchasers of the contaminated valsartan-containing medications
of all purchase money obtained from sales thereof.

         We also demand that Aurobindo Pharma USA, Inc., Throggs Neck Pharmacy, CVS
Health Co., and Rite Aid Corporation preserve all documents and other evidence which refer or
relate to any of the above-described practices including, but not limited to, the following:

       1.      All documents concerning the packaging, labeling, and manufacturing
               process for Aurobindo Pharma USA, Inc.’s valsartan-containing
               medications;

       2.      All documents concerning the design, development, supply, production,
               extraction, and/or testing of valsartan-containing medications
               manufactured and distributed by Aurobindo Pharma USA, Inc.;

       3.      All tests of the valsartan-containing medications manufactured and
               distributed by Aurobindo Pharma USA, Inc.;

       4.      All documents concerning the pricing, advertising, marketing, and/or sale
               of valsartan-containing medications manufactured and distributed by
               Aurobindo Pharma USA, Inc.;

       5.      All communications with customers involving complaints or comments
               concerning the valsartan-containing medications manufactured and
               distributed by Aurobindo Pharma USA, Inc.;

       6.      All documents concerning communications with any retailer involved in
               the marketing or sale of valsartan-containing medications manufactured
               and distributed by Aurobindo Pharma USA, Inc.;

       7.      All documents concerning communications with federal or state regulators; and

       8.      All documents concerning the total revenue derived from sales of valsartan-
               containing medication.
         Case 1:19-cv-00088-JPO Document 1 Filed 01/03/19 Page 42 of 42
                                                                                         PAGE 3


       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.


                                                      Very truly yours,



                                                      Neal J. Deckant
